Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  June 23, 2021                                                                  Bridget M. McCormack,
                                                                                             Chief Justice

  162139                                                                                 Brian K. Zahra
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                    Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                   Justices

  v                                                  SC: 162139
                                                     COA: 353434
                                                     Grand Traverse CC: 2017-012702-FH
  MARTY THOMAS PENNELL,
          Defendant-Appellant.

  _____________________________________/

         By order of March 19, 2021, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 3, 2020 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the sentence of the Grand Traverse Circuit Court, and we REMAND this case
  to that court for resentencing. Offense Variable 9 (OV 9) must be scored solely on the
  basis of conduct occurring during the sentencing offense. People v McGraw, 484 Mich
  120, 122 (2009). The prosecuting attorney offered no evidence that the sentencing
  offense placed 4 to 19 victims in danger of property loss. See MCL 777.39(1)(c).
  Instead, the circuit court erroneously counted the victims of uncharged or dismissed
  offenses to assign 10 points to OV 9, altering the guidelines range.

          The defendant has demonstrated both good cause for his failure to pursue a direct
  appeal and actual prejudice, entitling him to relief under MCR 6.508(D). The defendant
  submitted a timely request for the appointment of appellate counsel on the date of
  sentencing, but he neglected to complete the attached financial schedule. Under the
  version of MCR 6.425(G)(1)(a) in place at the time, the circuit court was required to rule
  on the defendant’s request within 14 days of its submission. Yet the record contains no
  indication that the circuit court notified the defendant that his request was defective or
  that it would not be granted. By the time the unrepresented defendant submitted a second
  request for the appointment of appellate counsel, the deadline for pursuing an appeal by
  leave had expired. See MCR 7.205(A)(2)(a). Given the circumstances, we conclude that
  the defendant has satisfied the good cause requirement of MCR 6.508(D)(3)(a). He has
  also demonstrated actual prejudice by showing that “the sentence is invalid.” MCR
  6.508(D)(3)(b)(iv). “A sentence is invalid when a sentencing court relies on an
  inappropriate guidelines range.” McGraw, 484 Mich at 131, citing People v Kimble, 470
  Mich 305, 310 (2004). Accordingly, the defendant is entitled to relief from judgment and
                                                                                                              2

resentencing based on the error in the scoring of OV 9. In all other respects, leave to
appeal is DENIED, because the defendant has failed to meet the burden of establishing
entitlement to relief under MCR 6.508(D).

      We do not retain jurisdiction.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 23, 2021
       t0616
                                                                            Clerk